DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/24/2019, 6/18/2020, and 10/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 20100190417).
	Regarding these claims Watanabe teaches:
1. A conditioning device for conditioning a polishing pad used in chemical mechanical polishing, the device comprising: 
a base (41B) having an opening (through which 55 are located); and 
a conditioning disk (42) removably attached to the base, the conditioning disk comprising: 
a conditioning portion (bottom surface of 42) disposed on a conditioning surface of the base, and a fitting portion (55) fitted into or through the opening of the base (Fig 4), wherein the fitting portion prevents dislodging of the conditioning disk from the base during a conditioning process of the polishing pad for the chemical mechanical polishing (is capable of; ¶ [0065]).  
2. The conditioning device of claim 1, wherein base includes a plurality of openings to receive a portion of the fitting portion (multiple openings for multiple 55; Fig 5).  
4. The conditioning device of claim 1, wherein the fitting portion of the conditioning disk includes a fastener (55).  
5. The conditioning device of claim 4, wherein the fastener comprises at least one selected from a screw, a rivet, and a barb (55 is a “fixing screw”; ¶ [0064]).  
13. The conditioning device of claim 1, wherein the conditioning disk further includes a replacement conditioning disk (¶ [0065]).  

14. A method of conditioning a polishing pad for chemical mechanical polishing, the method comprising: 
identifying a portion of the conditioning device that needs replacement (¶ [0065] wherein removing a disk is considered identifying a disk which needs to be replaced), the conditioning device comprising a base (41B) having an opening (through which 55 are located), and a conditioning disk (42) removably attached to the base, wherein the conditioning disk comprises a conditioning portion (bottom surface of 42) disposed on a first surface of the base and a fitting portion (55) removably fitted into or through the opening of the base (Fig 4), wherein the fitting portion is fitted through or into the opening of the base prevents dislodging of the conditioning disk from the base during a process of conditioning a polishing pad for the chemical mechanical polishing process (is capable of; ¶ [0065]); 
removing one or more conditioning disks from the base of the identified portion of the conditioning device (¶ [0065]); and 
providing replacement conditioning disks corresponding to the one or more removed conditioning disks in the base (¶ [0065]; “new dresser disk”).  
15. The method of claim 14, wherein the method further includes providing a reusable base assembly including the base and a reusable fastener (¶ [0065] describes replacing onto the existing base 41B with fasteners 55).  
16. The method of claim 14, wherein the method further includes providing a reusable base assembly including the base (41B) and a reusable fastener (55).  

17. A conditioning assembly for conditioning a polishing pad used in chemical mechanical polishing, the assembly comprising: 
a base (41B) having an opening (through which 55 are located); 
a conditioning disk (42) removably attached to the base, the conditioning disk comprising: 
a conditioning portion (bottom surface of 42) disposed on a conditioning surface of the base, and a fitting portion (55) fitted into or through the opening of the base, the fitting portion prevents dislodging of the conditioning disk from the base during a conditioning process of the polishing pad for the chemical mechanical polishing (is capable of; ¶ [0065]); and 
a replacement conditioning disk (¶ [0065], “new dresser disk”).  
18. The conditioning assembly of claim 17, further comprising a reusable base (41B; ¶ [0065]) assembly including the base and a reusable fastener (55; ¶ [0065]).  
19. The conditioning assembly of claim 17, wherein the replacement conditioning disk is stackable (is capable of, as any disk is capable of being stacked on top of another object).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bae et al. (US 20120270483).

	Regarding these claims Watanabe teaches each and every limitation of claims 1 and 17 as noted above, but does not explicitly teach:
3. The conditioning device of claim 1, wherein the base includes a shaped opening with a profile selected from at least one of "I"-shaped cross-sectional profile, "T"-shaped cross- sectional profile, or "+" shaped cross-sectional profile.  
6. The conditioning device of claim 1, wherein the fitting portion is fitted to the base by a snap-fitting mechanism.  
7. The conditioning device of claim 6, wherein the snap-fitting mechanism is made of an elastic material.
8. The conditioning device of claim 1, wherein the fitting portion is fitted to the base by a magnet snap lock.  
9. The conditioning device of claim 8, wherein the magnet snap lock includes a protruding portion and a recessed portion.  
10. The conditioning device of claim 8, wherein the magnet snap lock includes magnetic portion and a corresponding ferromagnetic portion.  
11. The conditioning device of claim 1, wherein the fitting portion of the conditioning disk is configured to receive a mating fastener.  
12. The conditioning device of claim 11, wherein the mating fastener comprises at least one selected from a screw, a rivet, and a barb.  
20. The conditioning assembly of claim 17, wherein the base further includes a shaped opening with a profile selected from at least one of "I"-shaped cross-sectional profile, "T"- shaped cross-sectional profile, or "+" shaped cross-sectional profile.

	Bae teaches that it is well known to provide abrasive tools which comprise a base (20-1+20-2+20-3) and an abrasive (30) attached thereto, wherein the base has a shaped opening with a profile of a “T”-shape (clearly seen in Fig 9, recess into which 21+21-1 are located), wherein a fitting portion (21+21-1) is provided with a magnetic snap lock (21 is magnetic, and can be considered a snap-fitting mechanism and magnet snap lock as defined by Applicant in ¶ [0051]), which includes a magnetic portion (21) and a ferromagnetic portion (21-1) which is a mating fastener (Fig 9; 21-1 mates with 21) which is a screw that is elastic (it has a modulus of elasticity so may be considered elastic).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Watanabe to incorporate the teachings of Bae and provide for the structure as described above.  Doing so would provide for a known alternative structure by which to attach an abrasive tool to a tool base, and would yield predictable results of securing the conditioning disc to the base.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.  Sexton, Perlov, and Ross are cited as teaching similar attachment structure as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723